Smith, J.
Indictment against the defendant in error for suffering his horse to be run along and upon a public highway in the county of Tippecanoe. The indictment was quashed on motion.
The only objection which appears to have been taken to the indictment, was, that the termini of the highway were not stated. This point has been decided in the case of The State v. Burgett, Ind. R. 340 (1). In an indictment for permitting a horse to be run in a horse-race along a public highway, the termini of the highway need not be stated.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.

 1 Carter’s Ind. R. 479. The same point is also decided in The State v. Brown, id. 532.